Citation Nr: 1041700	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-21 523	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1. Entitlement to service connection for a right eye disability 
to include a cataract.

2. Entitlement to service connection for a bilateral hearing loss 
disability .  

3. Entitlement to a compensable rating for chorioretinitis of the 
left eye.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 
1941 to July 1945.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decision, dated in December 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  


FINDING OF FACT

According to records of the Social Security Administration, the 
Veteran died on September [redacted], 2010, while his appeal was pending 
before the Board.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the claims.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008); but see Veterans' Benefits Improvement 
Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2007, the Veteran perfected an appeal to the Board on the 
claims of service connection for a right eye disability to 
include a cataract and for a bilateral hearing loss disability 
and the claim for increase for chorioretinitis of the left eye.





According to the records of the Social Security Administration, a 
Federal agency, the Veteran died on September [redacted], 2010, and in 
absence of evidence to the contrary the Veteran died during the 
pendency of his appeal to the Board, that is, before the Board 
promulgated a decision on the appeal.  38 C.F.R. § 3.211(g) (In 
the absence of evidence to the contrary, a finding of fact of 
death made by another Federal agency will be accepted as proof of 
death.). 

As a matter of law, the claims of service connection and the 
claim for increase do not survive the death of the Veteran.  
Zevalkink v. Brown, 102 F. 3d 1236, 1243-44 (Fed. Cir. 1996); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

On the basis of the Veteran's death during the pendency of the 
appeal, the Board must dismiss the appeal for lack of 
jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  

As provided for in this new provision, a person eligible for 
substitution will include a living person who would be eligible 
to receive accrued benefits due to the claimant under section 
5121(a).  The Secretary will be issuing regulations governing the 
rules and procedures for substitution upon death.  Until such 
regulations are issued, an eligible party seeking substitution in 
an appeal that has been dismissed by the Board due to the death 
of the claimant should file a request for substitution with the 
VA regional office (RO) from which the claim originated (listed 
on the first page of this decision).  


ORDER

The appeal of the claims of service connection for a right eye 
disability to include a cataract and for a bilateral hearing 
disability and the claim for increase for chorioretinitis of the 
left eye is dismissed.



		
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


